TExAs DEPARTMEN': 0i= CRiiviiNAi_, J`usri_ce @ '*'DC-`* H<>m€ m N@W °"@"ate offense Date

Ca§e Sentence (YY-

C°““W we Msv:~t)o)

   

` 2006-07-28 FORGERY 2007-02-08 COLL|N
2005~08-17 BURG HAB|T 2007-02-0$ COLL|N

416-
83129-06

416-
82304-05

2-00-00

  
 

2-00-00 3

  
   

        

5 Retum t0_Search list l

The Texas De,oartment of Crimina/ Justice updates this information regularly to ensure

that it is complete and accurate, however this information can change quickly

Therefore, the information on this site may not reflect the true current location, status,

scheduled termination date, or other information regarding an offender

l:or questions and comments, you may contact the Texas Department of Crimina/
Justice,'at (936) 295-6371 or Webadmin tdc'.texas. ov. This information is made

available to the public and law enforcement in the interest of public safety. Any

unauthorized use of this information is forbidden and subject to criminal ,orosecution.

NeW Offender Search TDCJ Home Page